DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10783759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see remarks, filed 10/21/2021, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Benyam Haile/Primary Examiner, Art Unit 2688